DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-9, 11-12, 14, and 21-26 include are currently pending and have been examined on their merits. 
Claim 1 is currently amended see REMARKS January 06, 2021.
Claims 15-19 are canceled see REMARKS January 06, 2021.
Claims 21-26 are newly added see REMARKS January 06, 2021.

Allowable Subject Matter



Claims 1-3, 5-9, 11-12, 14, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has claimed uniquely distinct features in the instant invention which are not found in the prior art, either singularly or in combination. 
The closest prior art of record is Visser (US 2005/0228688) which discloses a system of managing compliance with rules and policy by effectively collecting data. As well as, a system of tracking compliance status using a dashboard and interactive guide that color codes compliance status of users. However, Visser does not disclose tracking the partial completion of tasks.
The second closest reference Kurtz (US 2012/0310700) teaches a custom compliance system which configures a plurality of compliance factors to be completed 
The third closest reference Nada (US 2009/0043633) teaches a system providing compliance related services such as identifying compliance barriers for users and recommendations for compliance services to help overcome the barriers. As well as, tracking a patience compliance with therapies using a graphical user interface.
The fourth closes reference Smith (US 2014/0055625) discloses a system of a display presenting a checklist of inspection items for managing compliance with a series of rules. As well as, tracking a user’s level of compliance via the series of tasks completed.
 However, the prior art, either alone or in combination, does not teach or fairly suggest “tracking and presenting an entity's current compliance status via an interactive compliance status dashboard (ICSD), wherein tracking and presenting the entity's current compliance status comprises presenting at least one compliance related task (CRT) logical grouping component via the ICSD, wherein the at least one CRT logical grouping component comprises a parent set of a plurality of CRT instances and at least one other CRT logical grouping component comprising a child set of one or more of the plurality of CRT instances; determining a percentage number for the at least one other CRT logical grouping -2- component based on a quantity of individual CRT instances of the   presenting the at least one other CRT logical grouping component and the at least one CRT instance via the ICSD in the first color or a second color based on the updated current compliance state of the at least one CRT instance;  -3- determining an updated percentage number for the at least one other CRT logical grouping component based on an updated quantity of individual CRT instances of the plurality of CRT instances; and presenting the updated percentage with the at least one other CRT logical grouping component via the ICSD.”  These features are claimed in all independent claims (Claims 1, 8, and 21). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Tays (US 2010/0057512) Linear assets inspection system.
Thompson (US 2005/0071185) Regulatory compliance evaluation system and method.
Watson (US 10275776) Techniques for compliance testing.
Hepp, Martin, et al. "Semantic business process management: A vision towards using semantic web services for business process management." IEEE International Conference on e-Business Engineering (ICEBE'05)
Sadiq, Shazia, Guido Governatori, and Kioumars Namiri. "Modeling control objectives for business process compliance." International conference on business process management. Springer, Berlin, Heidelberg, 2007.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COREY RUSS/Examiner, Art Unit 3629 
    
/RICHARD W. CRANDALL/Examiner, Art Unit 3689